101 F.3d 106
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES of America, Plaintiff, Appellee,v.THE ONE-SIXTH SHARE OF JAMES J. BULGER IN ALL PRESENT ANDFUTURE PROCEEDS OF REGISTERED IN THE NAME OFMICHAEL LINSKEY, Defendant, Appellee.Jean HOLLAND, Claimant, Appellant.
No. 96-1202.
United States Court of Appeals, First Circuit.
Nov. 13, 1996.

Martin S. Cosgrove, with whom Cosgrove, Eisenberg & Kiley, P.C. was on brief, for appellant.
Richard L. Hoffman, Assistant United States Attorney, with whom Donald K. Stern, United States Attorney, was on brief, for the United States.
Before SELYA, Circuit Judge, ALDRICH, Senior Circuit Judge, and STAHL, Circuit Judge.
PER CURIAM.


1
On this record, the putative claimant, appellant here, lacks standing to file a claim or object to the forfeiture.  Consequently, the district court did not err in granting the government's motion to dismiss her claim.  The appellant's request for a stay pending the determination of her appeal from the denial of her application to be appointed as receiver for James J. Bulger, now pending in the Massachusetts Appeals Court, is denied, as she never timely requested such a stay in the district court.  Should the appellant eventually succeed in securing an appointment as receiver, she may move in the district court under Fed.R.Civ.P. 60(b) for appropriate relief from the federal judgment.


2
We need go no further.  The judgment is Affirmed.   See 1st Cir.  R. 27.1.